Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 10/29/2021.
Claims 21-40 are examined in this office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, and 11-21 of U.S. Patent No. US 11166715 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are either anticipated by the claims of the ‘715 with only minor changes to grammar and synonyms or otherwise are an obvious variant.  
Regarding claim 21, claims 1, 4-8, 11, and 13 of the ‘715 patent also claims a Surgical stapler, comprising: 
(a) a first elongate member that supports an anvil surface, wherein the anvil surface includes a plurality of staple forming pockets; (b) a second elongate member configured to receive a staple cartridge (col. 19 lines 62-67); 
(c) a clamp member operable to releasably clamp the first elongate member against the second elongate member (col. 20 lines 1-3); and 
(d) a firing assembly translatable from a first longitudinal position to a second longitudinal position to fire the staple cartridge when the first elongate member is clamped against the second elongate member (col. 20 lines 4-10), 
the firing assembly comprising: (i) a slider that includes an outer engagement feature (col. 20 lines 10-13), and 
(ii) an actuator comprising: (A) a body configured to be selectively actuated by a user (col. 20 lines 15-16), and 
(B) an outer engagement feature including a tip portion that extends in a direction generally away from the body of the actuator, wherein the tip portion is configured to engage the outer engagement feature of the slider when the actuator moves relative to the slider. (col. 20 lines 21-26).
Regarding claims 22-23, 26-31, and 33-35, the claims are either anticipated by the claims 1, 4-8, 11, and 13 of the ‘715 with only minor changes to grammar and synonyms or otherwise are an obvious variant.

Regarding claim 36, claims 16 of the ‘715 patent also claims A surgical stapler comprising:
(a) a first elongate member that supports an anvil surface, wherein the anvil surface includes a plurality of staple forming pockets; (b) a second elongate member configured to receive a staple cartridge; (c) a clamp member operable to releasably clamp the first elongate member against the second elongate member; and (d) a firing assembly, wherein the firing assembly is translatable from a first longitudinal position to a second longitudinal position to fire the staple cartridge when the first elongate member is clamped against the second elongate member, 
wherein the firing assembly comprises: (i) a slider that includes a first outer contact surface, and (ii) an actuator configured to be selectively actuated by a user, 
wherein the actuator comprises: (A) a body, and 
(B) a first outer projection including a tip portion extending in a direction generally away from the body, wherein the first outer projection is configured to slide along the first outer contact surface when the actuator moves relative to the slider (col. 21 lines 45-63 to col. 22 lines 1-6).
Regarding claims 37-38, the claims are either anticipated by the claims 1, 16 and 18 of the ‘715 with only minor changes to grammar and synonyms or otherwise are an obvious variant.
Regarding claim 39, claims 1 of the ‘715 patent also claims A surgical stapler comprising: (a) a first elongate member that supports an anvil surface, wherein the anvil surface includes a plurality of staple forming pockets; (b) a second elongate member configured to receive a staple cartridge; (c) a clamp member operable to releasably clamp the first elongate member against the second elongate member; and (d) a firing assembly, wherein the firing assembly is translatable from a first longitudinal position to a second longitudinal position to fire the staple cartridge when the first elongate member is clamped against the second elongate member, wherein the firing assembly comprises: (i) a slider comprising (A) an inner engagement feature, and (B) an outer engagement feature, and (ii) an actuator comprising: (A) a body, (B) an inner engagement feature configured to engage with the inner engagement feature of the slider when the actuator moves relative to the slider, and (C) an outer engagement feature that includes opposing first and second projections that are configured to engage the outer engagement feature of the slider when the actuator moves relative to the slider. (col 19 lines 61-67 to col. 20 lines 1-26)
Regarding claims 40, the claims are either anticipated by the claims 1, 16 and 18 of the ‘715 with only minor changes to grammar and synonyms or otherwise are an obvious variant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-30, and 34-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedi et al. (US 20110068145 A1).
Regarding claim 21, Bedi discloses a surgical stapler (2100, Fig. 103) comprising:
 (a) a first elongate member (2104) that supports an anvil surface (2130), wherein the anvil surface includes a plurality of staple forming pockets [0006] (see also 1132, fig. 50); (b) a second elongate member (2102) having a distal portion configured to receive a staple cartridge (2124); 
(c) a clamp member (2180) operable to releasably clamp the first elongate member against the second elongate member [0267]; and 
 (d) a firing assembly (Figs. 109-111, see at least elements 2204, 2220, 2107) translatable from a first longitudinal position (Fig. 109) to a second longitudinal position (Figs. 103 and 107) to fire the staple cartridge when the first elongate member is clamped against the second elongate member [0268]-[0269], 
the firing assembly comprising: (i) a slider (2220) that includes an outer engagement feature ((channel, 2217)), and 
(ii) an actuator (2204) comprising: (A) a body (Fig. 108) configured to be selectively actuated by a user ([0269]), and 
(B) an outer engagement feature (2216) including a tip portion (@2214) that extends in a direction generally away from the body of the actuator (2204, Fig. 109), wherein the tip portion (@2214) is configured to engage the outer engagement feature (2217) of the slider (2220) when the actuator moves relative to the slider. ([0268] and Figs. 109-111).
Bedi further discloses:
Regarding claim 22, wherein the outer engagement feature (2216) of the actuator (2204) includes a first outer projection (See annotated Fig. 109 below), wherein the first outer projection includes the tip portion (the extremity of first outer projection in Fig. 109), wherein the first outer projection is configured to slide along the outer engagement feature (2217) of the slider when the actuator moves relative to the slider

    PNG
    media_image1.png
    445
    852
    media_image1.png
    Greyscale



Regarding claim 23, wherein the outer engagement feature (2216) of the actuator includes a second outer projection (See annotated Fig. 109 above), wherein the second outer projection is configured to slide along the outer engagement feature (other side of 2217) of the slider when the actuator moves relative to the slider (Fig. 109, ([0268] and Figs. 109-111)).
Regarding claim 24, wherein the second outer projection includes a second tip portion (the extremity of first outer projection in Fig. 109) that extends in a direction generally away from the body of the actuator ([0268] and Figs. 109-111).
Regarding claim 25, wherein the tip portion and the second tip portion extend generally parallel to one another (Fig. 109).
Regarding claim 26, wherein the actuator (2204) includes an arm (2206, Fig. 111) that extends perpendicular to the body of the actuator (2204) , wherein the first and second outer projections extend from the arm (Fig. 111).
Regarding claim 27, wherein the first and second outer projections include first and second L-shaped outer projections that extend from the arm (Fig. 109), wherein the first and second L-shaped outer projections are configured to be received in first and second outer recesses of the slider (2220).

    PNG
    media_image2.png
    445
    852
    media_image2.png
    Greyscale



Regarding claim 28, wherein the first L-shaped outer projection includes the tip portion, wherein the second L-shaped outer projection includes a second tip portion (The two outer projections as depicted in Fig. 109 above have a L shape configuration and there extremities are referred to as the tip herein), wherein the tip portion and second tip portion extend parallel to the arm of the outer engagement feature of the actuator and are configured to be received in the respective first and second outer recesses of the slider (Figs 109-figs 111).
Regarding claim 29, wherein the outer engagement feature of the slider (2220) includes a first outer recess (See Fig. 109 above), wherein the first outer projection is configured to slide along the first outer recess when the actuator moves between a first lateral side of the slider (left side of the slider, 2220) and a second lateral side of the slider (Right side of the slider, 2220 See also figs. 109-111).
Regarding claim 30, wherein the outer engagement feature (2217) of the slider (2220) includes a second outer recess (See Fig. 109 above), wherein the outer engagement feature of the actuator includes a second outer projection, wherein the second outer projection is configured to slide along the second outer recess when the actuator moves relative to the slider (Fig. 109, ([0268] and Figs. 109-111)).
Regarding claim 34, wherein the slider includes an inner engagement feature (slot, 2215), wherein the actuator includes an inner engagement feature (2214) configured to engage with the inner engagement feature (2215) of the slider (2220) when the actuator (2204) moves relative to the slider (Figs. 109-110).
Regarding claim 35, wherein the inner engagement feature (slot, 2215) of the slider (2220) includes a C-shaped engagement feature (Fig. 109 shows the slot having a c-shape cross section), wherein the C-shaped engagement feature forms a cavity configured to receive the inner engagement feature of the actuator (Fig. 109).
Regarding claim 36, A surgical stapler (2100, Fig. 103) comprising:(a) a first elongate member (2104) that supports an anvil surface, wherein the anvil surface (2130) includes a plurality of staple forming pockets [0006] (see also 1132, fig. 50); (b) a second elongate member (2102) having a distal portion configured to receive a staple cartridge (2124); (c) a clamp member (2180) operable to releasably clamp the first elongate member against the second elongate member [0267]; and (d) a firing assembly (Figs. 109-111, see at least elements 2204, 2220, 2107), wherein the firing assembly is translatable from a first longitudinal position (Fig. 109) to a second longitudinal position (Figs. 103 and 107) to fire the staple cartridge when the first elongate member is clamped against the second elongate member [0268]-[0269], 
wherein the firing assembly comprises: 
 (i) a slider (2220) that includes a first outer contact surface (top surface of 2215), and (ii) an actuator (2204) configured to be selectively actuated by a user, 
wherein the actuator comprises: (A) a body, and (B) a first outer projection (See annotated Fig. 109 below) including a tip portion (The extremity) extending in a direction generally away from the body (2204), wherein the first outer projection is configured to slide along the first outer contact surface (top surface of 2215) when the actuator (2204) moves relative to the slider (Fig. 109 and Fig. 111).

    PNG
    media_image1.png
    445
    852
    media_image1.png
    Greyscale


Regarding claim 37, wherein the slider includes as second outer contact surface (The left side of the top surface of 2215), wherein the actuator further comprises a second outer projection (See Fig. 109 above) extending generally away from the body (2204) , wherein the second outer projection is configured to slide along the second outer contact surface when the actuator moves relative to the slider (Figs 109-110).
Regarding claim 38, wherein the slider (2220) includes an inner engagement feature slot 2214), wherein the actuator (2204) includes an inner engagement feature (2214) configured to engage with the inner engagement feature of the slider when the actuator moves relative to the slider (Fig. 109).
Regarding claim 39, A surgical stapler (2100, Fig. 103) comprising:(a) a first elongate member (2104) that supports an anvil surface (2130), wherein the anvil surface includes a plurality of staple forming pockets [0006] (see also 1132, fig. 50); (b) a second elongate member (2102) configured to receive a staple cartridge (2124); (c) a clamp member (2180) operable to releasably clamp the first elongate member against the second elongate member [0267]; and (d) a firing assembly (Figs. 109-111, see at least elements 2204, 2220, 2107), wherein the firing assembly is translatable from a first longitudinal (Fig. 109) to a second longitudinal position (Figs. 103 and 107) to fire the staple cartridge when the first elongate member is clamped against the second elongate member [0268]-[0269], 
wherein the firing assembly comprises: (i) a slider (2220) comprising 
(A) an inner engagement feature (2215), and (B) an outer engagement feature (2217), and
 (ii) an actuator (2204) comprising: 
(A) a body (outer body of 2204), (B) an inner engagement feature (2214) configured to engage with the inner engagement feature of the slider when the actuator moves relative to the slider (Fig. 109-Fig. 110), and
 (C) an outer engagement feature (2216) that includes opposing first and second projections (Fig. 109 above) that are configured to engage the outer engagement feature (@2217) of the slider (2220) when the actuator moves relative to the slider (Figs. 109-110).
Regarding claim 40, wherein the first and second projections (See Annotated Fig. 109 above) each include a tip portion (there extremities) that extends in a direction generally away from the body (2204/2206) of the actuator (Fig. 109).



Allowable Subject Matter
Claims 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if they were to overcome the non-statutory double patenting rejection detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited. US 20110084115 A1 by Bedi et al teaches elements of the claimed invention, e.g. a surgical stapler (100) having a slider (200’) and actuator (204’) (see also Fig. 25). Additionally, US 20100072253 A1 by Baxter, III et al teaches elements of the claimed invention, e.g. a surgical stapler (Fig. 1) having a slider (200) and actuator (204) (see also Figs. 2 and 14)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731